  Case 2:17-cv-01893-DSF-GJS Document 59 Filed 08/27/20 Page 1 of 1 Page ID #:359

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:17-cv-01893-DSF (GJS)                                 Date     August 27, 2020
 No.
 Title          Larry Cleveland v. Dr. Junaid Fitter



 Present:                   Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                   Deputy Clerk                                  Court Reporter / Recorder
          Attorneys Present for Plaintiff:                 Attorneys Present for Defendant:
                    None present                                        None present
 Proceedings:            (IN CHAMBERS) Order to Show Cause Re: Failure to Prosecute

       On July 14, 2020, the Court ordered the parties to coordinate a date and time for an
early settlement conference with the ADR prisoner settlement coordinator on or before
August 28, 2020. [Dkt. 58.] By email on August 27, 2020, the ADR settlement
coordinator informed the Court that Plaintiff has not responded to efforts to reach him to
schedule a settlement conference. Specifically, Plaintiff has failed to respond to letters
sent to his current address on June 20, 2020 and July 16, 2020.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing why this
action should not be dismissed for failure to prosecute. If Plaintiff wishes this action to
proceed, then by no later than September 8, 2020, Plaintiff shall file a response to this
Court, in which he must submit a written status report to the Court indicating: (a) his
preferred dates and times for a settlement conference and (b) his updated contact
information including a current email address and/or phone number for scheduling
purposes.

      Plaintiff is expressly warned that if he fails to file a timely response to this Order,
the Court may recommend that this action be dismissed for lack of prosecution.

         IT IS SO ORDERED.




                                                                                    Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                      Page 1 of 1
